Citation Nr: 0715177	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Issues on appeal

In the February 2004 rating decision, service connection was 
denied for left ear hearing loss.  Service connection was 
granted for right ear hearing loss and a noncompensable (zero 
percent) disability rating was assigned.  The veteran duly 
perfected an appeal.

In February 2005, the veteran requested a Travel Board 
hearing.  However, an August 2005 informal conference report 
reflects that the veteran withdrew his hearing request.

Remanded issue

The issue of an increased rating for right ear hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issue not on appeal

In the February 2004 rating decision, service connection was 
granted for tinnitus.  
A 10 percent disability rating was assigned effective August 
26, 2003.  In April 2004, the veteran expressed satisfaction 
with the 10 percent disability rating and indicated that he 
considered the issue regarding tinnitus resolved.  



FINDING OF FACT

The competent medical evidence indicates that the veteran's 
left ear hearing loss is not related to in-service noise 
exposure, or to any other incident of the veteran's military 
service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for left ear hearing 
loss.

The veteran is seeking service connection for left ear 
hearing loss.  As discussed below, the issue of an increased 
rating for service-connected right ear hearing loss is being 
remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for bilateral hearing loss in a letter sent in October 2003, 
which was specifically intended to address the requirements 
of the VCAA.  The VCAA letter informed the veteran of the 
evidence necessary to establish service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim of service 
connection for left ear hearing loss.

As for the evidence to be provided by the veteran, VA told 
the veteran that he should send any treatment records 
pertinent to his claimed disability and any service medical 
records in his possession.  VA provided the veteran with VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim for service connection for bilateral hearing loss.  [VA 
audiological examinations were conducted in January 2004 and 
June 2005.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO informed the veteran that he 
should send any treatment records pertinent to his claimed 
disability and any service medical records in his possession.  
The VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in February 
2004, after the October 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) and (2) are not at issue.  This claim was denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  The RO has not 
addressed elements (4) and (5), disability rating and 
effective date, with regard to the claim of service 
connection for left ear hearing loss.  That error in not 
providing notice of elements (4) and (5) is presumed 
prejudicial.  However, because the RO denied service 
connection for left ear hearing loss, the essential fairness 
of the adjudication was not affected since a disability 
rating and effective date could not be assigned.  Therefore, 
the Board finds that V the presumption of prejudice in not 
providing notice of elements (4) and (5) has been rebutted.  
Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007).  

The Board notes that the issue of an increased rating for 
right ear hearing loss is being remanded to provide notice of 
elements (4) and (5).  However, since service connection has 
been granted for right ear hearing loss, those elements are 
the only  remaining elements that are still applicable to 
that claim.  The recent holdings of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Sanders v. Nicholson, No. 06-7001 (U.S. 
Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-7092 
(U.S. Fed. Cir. May 16, 2007) clearly indicate that VCAA 
notice specifically pertaining to the degree of disability 
and effective dates should be furnished to claimants in 
increased rating cases, and that pre-service connection 
notice such as was furnished to the veteran in this case is 
inadequate for the right ear hearing loss claim.

In any event, the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection for left ear hearing loss, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
medical records, VA medical records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative who has presented argument on his behalf.  As 
noted in the Introduction above, he withdrew his request for 
a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including an organic disease 
of the nervous system such as sensorineural hearing loss, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  See 
Palczewski v. Nicholson, No 04-1001 (U.S. Vet. App. Apr. 27, 
2007).  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).


Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has left 
ear hearing loss as defined by VA.  The report of the June 
2005 VA examination shows that the auditory thresholds for 
2000, 3000, and 4000 Hertz are greater than 40 decibels in 
the left ear and that the auditory thresholds for 1000, 2000, 
3000 and 4000 Hertz are greater than 26 decibels.  See 
38 C.F.R. § 3.385 (2006).

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of hearing loss 
disability as defined by VA in the left ear.  On an August 
1961 pre-induction examination, the whisper voice test was 
15/15 in the left ear.  
The audiogram on separation in March 1965, the results of 
which were converted from ASA units to ISO(ANSI) units, shows 
that the auditory thresholds were the following: 



HERTZ



500
1000
2000
4000
LEFT
30
25
25
20 

Therefore, the veteran had elevated puretone thresholds at 
500, 1000, and 2000 Hertz.  See Hensley, 5 Vet. App. at 157 
[the threshold for normal hearing is from 0 to 20 decibels].  
However, the elevated puretone thresholds on separation are 
not a hearing loss disability as defined by VA because none 
of the auditory thresholds were 40 decibels or greater and 
only one, at 500 Hertz, was 26 decibels or greater.  

Furthermore, the record does not reflect medical evidence 
showing any manifestations of a compensable left ear hearing 
loss disability during the one year presumptive period after 
separation from service.  Accordingly, Hickson element (2) is 
not met with respect to disease.  

With respect to in-service incurrence of injury, the veteran 
served in an artillery unit.  Thus, in-service incurrence of 
injury, that is to say hazardous noise exposure, has been 
shown to be sufficient to satisfy Hickson element (2).

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of a June 2005 
VA examination.  The examiner's opinion was not favorable to 
the veteran's claim.  The June 2005 VA examiner noted that at 
separation, the veteran's hearing in the left ear was well 
within the normal range and that the thresholds on separation 
were consistent with those obtained at induction.  The 
examiner opined that it was less likely as not (less than 
50/50 probability) that the left ear hearing loss was caused 
by or a result of military-related acoustic trauma.    
  
The Board notes that in a June 2005 statement the veteran 
claimed that the June 2005 examiner stated that his left ear 
hearing loss was related to in-service acoustic trauma.  The 
veteran's assertion is obviously at odds with the examination 
report.  The  Board assigns the veteran's recollections no 
weight of probative value.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) [a claimant's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence].  

The only other evidence which now purports to relate the 
veteran's hearing loss to events in service comes from the 
statements of the veteran himself and his representative, who 
argued in August 2005 that in-service noise exposure was the 
probable etiology of the left ear hearing loss.  However, it 
is now well established that laypersons, such as the veteran 
and his representative, who are without medical training are 
not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In an August 2005 statement of accredited representative in 
an appealed case (in lieu of VA Form 646), the veteran's 
representative cited Peters v. Brown, 6 Vet. App. 540 (1994) 
and Hensley, supra.  The Board notes that neither of these 
cases holds that service connection must automatically be 
granted in the event of in-service noise exposure and a 
current hearing loss disability.  Instead, these cases hold 
that a medical opinion must be obtained in these 
circumstances.  VA in fact obtained a medical nexus opinion, 
discussed above.

The Board notes that in essence the veteran has contended 
that he has experienced left ear hearing loss continually 
since service.  The Board has considered this contention.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In this case, there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for left ear hearing loss disability for VA 
purposes until over thirty-eight years after his separation 
from service.  Further, the veteran's reports of left ear 
hearing loss and hearing difficulties during service were not 
asserted until many years after separation from service, 
notably incident to the August 2003 claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

Supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  In short, element (3) medical nexus can not be met by 
continuity of symptomatology.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
veteran's current left ear hearing loss and in-service noise 
exposure or any other incident of the veteran's military 
service.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

As for the veteran's representative's contention in August 
2005 argument that the veteran is entitled to the benefit of 
the doubt doctrine pursuant to 38 C.F.R. § 3.102, the Board 
notes that in the absence of competent medical evidence 
linking the current left ear hearing loss to active service, 
the veteran is not entitled to the benefit of the doubt 
pursuant to 38 C.F.R. § 3.102.  As noted above, the only 
favorable evidence regarding medical nexus emanates from the 
veteran and his representative and such evidence is not 
competent medical evidence.  Therefore, the evidence is not 
in equipoise regarding medical nexus.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for left ear hearing loss.  The claim is therefore 
denied.




ORDER

Service connection for left ear hearing loss is denied.


REMAND

2.  Entitlement to an increased (compensable) disability 
rating for right ear hearing loss.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded.

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in a letter sent in 
October 2003.  However, the VCAA letter involved the 
veteran's then-pending initial claim of entitlement to 
service connection for bilateral hearing loss.  Service 
connection was granted for right ear hearing loss in February 
2004, and the veteran's appeal concerns the assigned 
disability rating.  The veteran has not been provided 
specific VCAA notice as to his increased rating claim.  

The recent holdings of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Sanders v. Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 
2007) and Simmons v. Nicholson, No. 06-7092 (U.S. Fed. Cir. 
May 16, 2007) clearly indicate that VCAA notice specifically 
pertaining to the degree of disability and effective dates 
should be furnished to claimants in increased rating cases, 
and that pre-service connection notice such as was furnished 
to the veteran in this case is inadequate.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) the Federal Circuit held 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so. 

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VCAA notice required pursuant to 
Dingess, i.e., notice pertaining to the 
disability ratings assigned and effective 
dates, should be furnished to the 
veteran. 

2.  If warranted by the evidentiary and 
procedural posture of the case, VBA 
should again review the record and 
readjudicate the veteran's claim.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of 
the case (SSOC) should be prepared.  
The veteran and his representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


